MEMORANDUM **
California state prisoner Alfred L. Brooks appeals pro se from the district court’s summary judgment in favor of two prison physicians in his 42 U.S.C. § 1983 action alleging defendants acted with deliberate indifference to a serious medical need. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Beene v. Terhune, 380 F.3d 1149, 1150 (9th Cir.2004), and we may affirm on any ground supported by the record, First Pac. Bank v. Gilleran, 40 F.3d 1023, 1024-25 (9th Cir.1994). We affirm.
The district court properly granted summary judgment to defendants in light of evidence the physicians reasonably believed that Brooks suffered from gastrointestinal problems, and treated him accordingly. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996) (a prisoner “must show that the course of treatment the doctors chose was medically unacceptable under the circumstances” and “that they chose this course in conscious disregard of an excessive risk to [the prisoner’s] health”) (internal citations omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.